Order entered May 6, 2020




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00710-CR

                   JOHN FRANCIS WALSH III, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                   Trial Court Cause No. F17-75832-H

                                     ORDER

      Before the court is pro se appellant’s May 1, 2020 second motion to extend

the time to file his pro se response to counsel’s Anders brief. We GRANT the

motion and extend the time to file appellant’s pro se response to June 26, 2020.

      By order issued March 23, 2020, the court ordered counsel to send appellant

a copy of the record and verify that the record had been sent within twenty-one

days. Counsel has not filed the verification as directed. We ORDER counsel to file
WITHIN TEN DAYS a verification with this court describing what portions of

the record were sent to appellant and when this occurred.

      Appellant reports he has received an incomplete copy of the record, though

he does not specify what he believes is missing from the record. Without further

information regarding any deficiencies in the record delivered to appellant, the

court will take no action on appellant’s allegation about the state of the record. If

appellant believes a material portion of the record has been omitted, he may file a

motion with the court requesting additional relief. Alternatively, he may address

deficiencies in the record presented as part of his pro se response.

      We DIRECT the Clerk to transmit a copy of this order by electronic

transmission to appellate counsel Sharita Blacknall, to counsel for the State, and to

the Honorable Nancy Kennedy, presiding judge of Criminal District Court Number

2.

      We further DIRECT the Clerk to send a copy of this order, by first class

mail, to John Francis Walsh, III; TDCJ # 02270860; Coffield Unit; 2661 FM 2054;

Tennessee Colony, Texas 75884.

                                              /s/    CORY L. CARLYLE
                                                     JUSTICE